Nichols, Judge,
concurring:
I join in the decision and in Judge Bennett’s opinion. Much as I would like to avoid deciding on constitutional grounds, I cannot read the statute as allowing the illegitimate child to qualify for survivor benefits if he did not live with the civil service annuitant. And this is the administrative construction, which is always entitled to respect. The Supreme Court in Jimenez v. Weinberger, 417 U.S. 628 (1974), did not reconstruct the statute then before it in such a fashion, but took it as it read.
The heart of the matter is this: our society normally imposes different responsibilities on the parents of an illegitimate child, if they do not live together. The mother provides the home and rears the child. The father, if he admits his paternity or it is established by judicial proceedings, must furnish financial support. I have never heard of a bastardy *25complaint against a mother. Now, if both parents enact these roles, the mother can pass on survivorship benefits to the child, if a former civil servant, but the father cannot. This is a crude form of sexual discrimination against the male, like many statutory provisions of other kinds. My analysis is supported by Frontiero v. Richardson, 411 U.S. 677 (1973); and Reed v. Reed, 404 U.S. 71 (1971). The child is a victim of the discrimination and has standing to complain. In Mathews v. Lucas, 427 U.S. 495 (1976), the illegitimate child could have qualified for survivorship 'benefits by either having lived with of having received support from the father, and thus the Social Security legislation there involved did not discriminate against him in the same manner.